ORDER
Evelyn Beck appeals from her conviction after a jury trial of the class C felony of possession of a controlled substance, Section 195.202, RSMo 2000. She contends that the trial court erred by overruling her objection to the State’s closing argument on two grounds. She first argues that the prosecutor allegedly failed to adequately state the time frame during which the State was required to prove her constructive possession of crack cocaine. Second, she contends that the prosecutor’s comments that appellant “did have the ability to control [the drugs]” misstated the law and misled the jury.
*537We have reviewed the briefs of the parties and the record on appeal and find no error of law. A written opinion reciting the detailed facts and restating the applicable principles of law would have no prec-edential or jurisprudential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).